
	

116 SRES 120 IS: Opposing efforts to delegitimize the State of Israel and the Global Boycott, Divestment, and Sanctions Movement targeting Israel.
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2019
			Mr. Cardin (for himself and Mr. Portman) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Opposing efforts to delegitimize the State of Israel and the Global Boycott, Divestment, and
			 Sanctions Movement targeting Israel.
	
	
 Whereas the democratic Jewish State of Israel is a key ally and strategic partner of the United States;
 Whereas, since Israel’s founding in 1948, Congress has repeatedly expressed our Nation’s unwavering commitment to the security of Israel as a Jewish and democratic state;
 Whereas United States policy has long sought to bring peace to the Middle East and recognized that both the Israeli and Palestinian people should be able to live in safe and sovereign states, free from fear and violence, with mutual recognition;
 Whereas support for peace between the Israelis and Palestinians has long-standing bipartisan support in Congress;
 Whereas it is the long-standing policy of the United States that a peaceful resolution to the Israeli-Palestinian conflict should come through direct negotiations between the Government of Israel and the Palestinian Authority, with the support of countries in the region and around the world;
 Whereas it is a hallmark of American democracy for citizens to petition the United States Government in favor of or against United States foreign policy;
 Whereas cooperation between Israel and the United States is of great importance, especially in the context of rising anti-Semitism, authoritarianism, and security problems in Europe, the Middle East, and North Africa;
 Whereas the Global Boycott, Divestment, and Sanctions Movement (BDS Movement) targeting Israel is a campaign that does not favor a two-state solution and that seeks to exclude the State of Israel and the Israeli people from the economic, cultural, and academic life of the rest of the world;
 Whereas the BDS Movement targets not only the Government of Israel, but also academic, cultural, and civil society institutions in Israel, as well as individual Israeli citizens of all political persuasions, religions, and ethnicities, and in some cases even Jews of other nationalities who support Israel;
 Whereas the BDS Movement does not recognize, and many of its supporters explicitly deny, the right of the Jewish people to national self-determination;
 Whereas a founder of the BDS Movement has denied the right of the Jewish people in their homeland, saying, “We oppose a Jewish state in any part of Palestine. No Palestinian, rational Palestinian, not a sell-out Palestinian, will ever accept a Jewish state in Palestine.”;
 Whereas university-based BDS efforts violate the core goals of the university and global cultural development, which thrive on free and open exchange and debate; and
 Whereas the BDS Movement promotes principles of collective guilt, mass punishment, and group isolation, which are destructive of prospects for progress towards peace and a two-state solution: Now, therefore, be it
		
	
 That the Senate— (1)opposes the Global Boycott, Divestment, and Sanctions Movement (BDS Movement) targeting Israel, including efforts to target United States companies that are engaged in commercial activities that are legal under United States law and all efforts to delegitimize the State of Israel;
 (2)affirms that the BDS Movement undermines the possibility for a negotiated solution to the Israeli-Palestinian conflict by demanding concessions of one party alone and encouraging the Palestinians to reject negotiations in favor of international pressure;
 (3)urges Israelis and Palestinians to return to direct negotiations as the only way to achieve an end to the Israeli-Palestinian conflict;
 (4)supports the full implementation of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296; 128 Stat. 4075) and new efforts to enhance governmentwide, coordinated United States-Israel scientific and technological cooperation in civilian areas, such as with respect to energy, water, agriculture, alternative fuel technology, civilian space technology, and security, in order to counter the effects of actions to boycott, divest from, or sanction Israel; and
 (5)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states—a democratic Jewish State of Israel and a viable democratic Palestinian state—living side-by-side in peace, security, and mutual recognition.
			
